Citation Nr: 1145971	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of a reduction of an 80 percent evaluation to 40 percent for idiopathic seizure disorder, effective October 1, 2007.

2.  Propriety of the discontinuation of a total rating for individual unemployability due to service-connected disabilities (TDIU), effective October 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988, and from May 1998 to April 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which implemented a proposed rating reduction for the Veteran's award of VA compensation for idiopathic seizure disorder, from 80 percent to 10 percent, effective October 1, 2007, and discontinued a TDIU award effective October 1, 2007.  During the course of the appeal, a subsequent rating decision dated February 2008 modified the rating reduction to 40 percent, effective October 1, 2007.  The Veteran appeals the rating reduction, seeking restoration of the 80 percent evaluation and the TDIU award from October 1, 2007.

The report of an October 4, 2007, examination for VA indicates that the Veteran gave a history of low back pain, radiating to his leg, and low back strain which he believed were due to or aggravated by his service-connected seizure disorder.  This evidence raises the issue of secondary service connection for low back disorder(s).  This matter is referred to the RO for action deemed appropriate.

For the reasons that will be further discussed below, the issue of entitlement to restoration of a TDIU from October 1, 2007 is REMANDED to the RO via the Appeals Management Center (AMC) in Washington. D.C.  VA will notify the appellant and his representative if further action is required on their part.


FINDINGS OF FACT

The clinical evidence objectively demonstrates that from October 1, 2007, to the present, the Veteran's idiopathic seizure disorder is manifested by attacks of generalized tonic-clonic (grand mal) seizures with a frequency of not more than six episodes per year. 


CONCLUSION OF LAW

The criteria for restoration of an 80 percent evaluation for idiopathic seizure disorder have been met for the period from October 1, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.344, 4.3, 4.7, 4.124a, Diagnostic Code 8910 (2011).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist: the Veterans Claims Assistance Act of 2000 (VCAA)

As will be further discussed below, in view of the Board's fully favorable determination regarding the claim for restoration of the 80 percent rating for service-connected seizures, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and VA's duty to assist have been satisfied concerning this particular matter on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the matter at issue.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Propriety of a reduction of an 80 percent evaluation to 40 percent for idiopathic seizure disorder, effective October 1, 2007.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

The Veteran's idiopathic seizure disorder is rated under the criteria contained in 38 C.F.R. § 4.124a, Diagnostic Code 8910, for rating grand mal (generalized tonic-clonic) epilepsy.  The disability is presently rated 40 percent disabling.  For grand mal epilepsy, and Diagnostic Code 8911, for petit mal epilepsy, both the frequency and type of seizure a veteran experiences are considered in determining the appropriate rating.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

Under the general formula for major and minor epileptic seizures, a 10 percent rating is assigned when there is a confirmed diagnosis of epilepsy with a history of seizures; while a 20 percent rating is assigned when there has been at least one major seizure in the last two years or at least two minor seizures in the last six months.  Assignment of a 40 percent rating is warranted when there is at least one major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  Assignment of a 60 percent rating is warranted when there is an average of at least one major seizure in 4 months over the last year; or 9 to 10 minor seizures per week.  An 80 percent evaluation is warranted when there is an average of at least one major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 100 percent evaluation is warranted when there is an average of one major seizure per month over the last year. 

In the presence of major and minor seizures, the predominating type is rated and there is no distinction between diurnal and nocturnal major seizures. Further, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.  

By history, the Veteran was awarded service connection and a 40 percent evaluation for idiopathic seizure disorder in a May 1989 rating decision, effective April 1988.  Payment of the VA compensation award was suspended when the Veteran re-entered active duty in May 1998 and was resumed when he separated from active service in April 1999, by action of a May 2000 rating decision that assigned an 80 percent rating for idiopathic seizure disorder effective May 1, 1999, based on clinical evidence from a March 2000 VA examination indicating that he experienced up to three petit mal and six grand mal seizures in the previous year.

Clinical evidence since then includes three VA outpatient treatment notes dated January 2004, October 2005, and April 2006, indicating that the Veteran was experiencing reduced or no seizure episodes upon being prescribed anti-seizure medication.  Based on the foregoing notes, in an April 2007 rating action the RO proposed to reduce, inter alia, the 80 percent rating for seizure disorder to 10 percent.  By this time, the 80 percent evaluation had been in continuous effect for approximately eight years.  Notice of this proposed rating reduction was sent to the Veteran in correspondence dated in April 2007, informing him that he had 60 days to submit evidence to challenge the proposed rating reduction.  Approximately three months later, in a July 2007 rating decision, the 80 percent evaluation was reduced to 10 percent, effective October 1, 2007.  (As previously stated, the RO has since then modified its rating reduction for the Veteran's epilepsy to 40 percent, effective October 1, 2007.)

Written statements from the Veteran dated in 2007, and contemporaneous lay witness statements, show that the Veteran is employed on a part-time basis as an adjunct English-as-Second Language (ESL) professor at a community college.  The Veteran reported that he was only able to teach two classes per semester and could not teach more classes because of his seizures.  According to these aforementioned written statements, the Veteran continues to experience occasional grand mal episodes and daily petit mal seizures that cause momentary interference with his classroom teaching due to temporary stops in the flow of the lesson followed by momentary disorientation.

VA neurological examinations of the Veteran to assess his seizure disorder were conducted in early October 2007.  The examiners considered the Veteran's medical history and his diary of seizure episodes as well as his recollections of their frequency.  These reports objectively indicate that the Veteran continued to experience an average of nine seizure attacks on average in the past year, of which he had one generalized tonic-clonic (or grand mal) seizure on average every two months, which equates to approximately six such seizure episodes per year.

The following considerations are required for ratings which have continued for long periods at the same level (five years or more).  38 C.F.R. § 3.344(c). 
 
Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 
 
Notwithstanding the notation of reduced frequency of seizures in the three VA outpatient notes dated 2004 - 2006, a review of the clinical evidence, particularly the October 2007 VA neurological examination reports and the competent statements of the Veteran regarding the frequency and severity of his seizure episodes and those of his lay witnesses regarding the externally perceivable symptoms associated with his seizures (Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)) tend to indicate that the Veteran has not, in fact, enjoyed a sustained and  material improvement in the frequency of his seizure attacks and that clinical evidence demonstrates that he continues to experience grand mal seizures at a rate of about six to nine times over a 12-month period, which meets the criteria for an 80 percent evaluation.  The Board places greater probative weight on the October 2007 neurological assessments, which included an October 4, 2007, exam conducted to expressly evaluate the severity of the Veteran's seizure disorder, versus the comparatively cursory outpatient notes from 2004 - 2006, which noted the state of his seizure disorder almost in passing.  Thus, the evidence being in relative equipoise, the Board will apply the benefit-of-the-doubt in the Veteran's favor and restore the 80 percent evaluation for seizure disorder that had previously been in effect prior to October 1, 2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As no sustained improvement was demonstrated, the rating reduction was not properly effectuated.  The 80 percent evaluation is to be restored without break or interruption from October 1, 2007.


ORDER

The 80 percent evaluation for idiopathic seizure disorder is restored without break or interruption, effective October 1, 2007, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board notes that the July 2007 rating decision discontinued, inter alia, the Veteran's TDIU award, effective October 1, 2007.  The record reflects that he filed a timely notice of disagreement with this determination that was received by VA in November 2007.  He requested that his benefits be restored.  To date, however, the RO has not issued a statement of the case (SOC) in response to this notice of disagreement.  Accordingly, the Board is required to remand the issue of the propriety of the discontinuation of the TDIU award for issuance of an SOC that addresses this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this issue only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2011).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO should provide the appellant with the opportunity to submit any additional evidence in support of his claim for restoration of a TDIU effective October 1, 2007.

2.  After the evidentiary development discussed above has been undertaken, the RO should provide an SOC to the appellant addressing the issue of the propriety of the discontinuation of his TDIU award, effective October 1, 2007.

The appellant must be advised of the time limit in which he may file a substantive appeal with respect to the claim for restoration of a TDIU, effective October 1, 2007.  Then, only if an appeal is timely perfected with respect to this issue, should the matter be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINNUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


